April 20, 2007


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Darrin M. Walker
Law Office of Darrin Walker
2054 Parkdale Drive
Kingwood, TX 77339

RE:   Case Number:  04-0923
      Court of Appeals Number:  14-02-00518-CV
      Trial Court Number:  99-52855

Style:      DR. RICHARD JACKSON
      v.
      DAVID AND CAROLYN AXELRAD

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |